Citation Nr: 0603957	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  04-08 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected dislocation, post-operative, right shoulder 
arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
November 1954.    

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  The veteran's right shoulder disability was 
originally service-connected in February 1965, and initially 
assigned a 20 percent disability evaluation.  The current 
rating decision on appeal assigned a 30 percent rating, with 
which the veteran disagreed.    

In December 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge, and the transcript is of 
record.  



FINDING OF FACT

The veteran's service-connected right shoulder disability has 
manifested with pain throughout the entire arm motion, along 
with objective findings of limited motion and deltoid 
atrophy.  



CONCLUSION OF LAW

The criteria for a rating of 40 percent for service-connected 
dislocation, post-operative, right shoulder arthritis have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.40, 4.71a, Diagnostic Codes 5201 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is not necessary given the favorable outcome 
detailed below.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Plate I provides a standardized description of joint motion 
measurement.  The anatomical position is considered as 0 
degrees, with a major exception:  Shoulder rotation-arm 
abducted to 90 degrees, elbow flexed to 90 degrees with the 
position of the forearm reflecting the midpoint 0 degrees 
between internal and external rotation of the shoulder.  
38 C.F.R. § 4.71.  Normal range of motion for the shoulder 
is:  Forward elevation (flexion) to 180 degrees; abduction to 
180 degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  Id.  

Limitation of motion of the major arm to the shoulder level 
is rated 20 percent; midway between side and shoulder level 
is rated 30 percent; and to 25 degrees from side is rated 40 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Analysis

When the veteran's right shoulder disability had initially 
been service-connected in 1965, the RO utilized Diagnostic 
Code 5202.  In April 1984, however, a Board decision (that 
denied a rating in excess of 20 percent) applied Diagnostic 
Code 5201, primarily because the veteran had developed 
arthritis.  

Particularly, it is recognized that under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, traumatic arthritis substantiated by X-
ray findings should be rated as degenerative arthritis.  
Diagnostic Code 5003 instructs that degenerative arthritis 
will be rated on the basis of limitation of motion of the 
specific joint or joints involved.  Accordingly, Diagnostic 
Code (DC) 5201, concerning the shoulder and arm, 
appropriately considers the degree of disability based upon 
limitation of motion.  The other criteria under 38 C.F.R. 
§ 4.71a do not address the veteran's current service-
connected disability-that is, the record does not reflect a 
diagnosis of ankylosis (DC 5200), or fibrous union of the 
humerus (DC 5202).  Also, the veteran has the more than the 
maximum schedular under DC 5203.

Thus, in terms of DC 5201, it is apparent that the veteran is 
entitled to the maximum schedular rating of 40 percent as it 
more closely approximates the veteran's overall disability 
picture.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.3, 4.10, 4.40, 4.45.

A May 2002 private treatment record indicated that the 
veteran could abduct to about 40 degrees, with atrophy of the 
deltoid muscle.  An April 2002 private medical record noted 
that the veteran experienced limited, painful motion of the 
right shoulder due to significant osteoarthritis at the 
glenohumeral joint.  Another record indicated that the 
veteran could not get his right arm behind his belt line 
comfortably.  

At a June 2002 VA examination, the veteran asserted that he 
had difficulty raising his arm, or carrying anything heavy.  
The veteran recounted that he had dislocated his shoulder in 
service, and it had been stabilized.  After service, however, 
the shoulder slipped out the socket very frequently, and he 
eventually underwent surgery.  The veteran stated that the 
pain and stiffness was worsening.  The examiner noted mild 
atrophy of the deltoid muscle, and that the veteran could 
abduct 70 degrees, with noted painful limitation of motion 
and functional loss due to pain.  Diagnostic studies included 
x-rays of the right shoulder, which showed arthritis of the 
glenohumeral joint with narrowing and sclerosis of the joint 
space.  

At his hearing, the veteran testified that prior to his VA 
examination he took a Vicodin pill, which he typically took 
three to four times a week to mask pain.  The veteran 
asserted that he could not perform any housework, or use his 
right arm to lift anything, including a coffeepot.  He 
reported that he had ceased his profession as a barber in 
significant part due to his right arm.  The veteran stated 
that he had pain throughout the entire motion of moving his 
right arm.  

Given that there is evidence of record indicating the 
veteran's right shoulder disability results in limitation of 
arm motion greater than midway between side and shoulder with 
deltoid atrophy, and that he experienced pain on motion not 
only at the end of the motion but throughout the entire 
motion, the additional functional loss due to pain 
contributes to a decision to resolve any doubt concerning the 
degree of disability and the applicability of the next 
highest rating.  Meaning, the veteran's long term service-
connected disability has manifested to a disabling degree 
that a 40 percent rating is appropriate.   


ORDER


Entitlement to an evaluation of 40 percent is granted, 
subject to the law and governing regulations applicable to 
the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


